                                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11
                                               )
12                                             ) Case No.: CV 19-05682-CJC (AGRx)
                                               )
13
     JAWAD SHALABI,                            )
                                               )
14                                             )
                Plaintiffs,                    )
15                                             )
          v.                                   ) JUDGMENT
16                                             )
                                               )
17
     BMW OF NORTH AMERICA, LLC,                )
                                               )
18                                             )
                Defendants.                    )
19                                             )
                                               )
20

21
          Plaintiff Jawad Shalabi has accepted a Federal Rule of Civil Procedure 68 Offer of
22
     Judgment from Defendant BMW of North America, LLC. (Dkt. 15.) The Court hereby
23
     ORDERS that:
24

25
          1.    Judgment is entered in favor of Plaintiff and against Defendants.
26
          2.    Defendant shall refund to Plaintiff any documented, verifiable costs and fees
27
                reasonably associated with the acquisition of the subject vehicle pursuant to
28


                                               -1-
 1             the May 10, 2017 Motor Vehicle Lease Agreement (“Lease Agreement”), as
 2             well as any documented, verifiable monthly payments that Plaintiff has
 3             made to BMW Financial Services NA, LLC (“BMW FS”) pursuant to the
 4             Lease Agreement, not to exceed $23,967.28, less the applicable mileage
 5             offset not to exceed $13,229.79 (based on 28,878 miles on April 29, 2019).
 6        3.   Defendant shall pay the amount due to BMW FS sufficient to pay off the
 7             balance owed on the subject vehicle in full (with the pay-off amount paid
 8             directly to BMW FS).
 9        4.   Plaintiff shall transfer title, possession, and control of the subject vehicle to
10             Defendant.
11        5.   Plaintiff shall file a Request for Dismissal of the entire action, with
12             prejudice, within 5 business days after receiving all payments from
13             Defendant due to Plaintiff and Plaintiff’s counsel and those payments
14             clearing the normal bank cycle.
15        6.   The Court will retain jurisdiction to enforce this Offer of Judgment under
16             FRCP 41(a).
17        7.   Defendant’s Motion to Compel Arbitration (Dkt. 12) is DENIED AS
18             MOOT.
19

20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28


                                                -2-
 1   8.   The only remaining issue to be resolved is an award of attorney fees and
 2        costs. Plaintiff shall be entitled to recover reasonable attorney fees and costs
 3        to be determined by the Court, in the amount of either $2,500.00 or the
 4        reasonable costs, expenses and attorney fees actually incurred by Plaintiff up
 5        to September 9, 2019. Defendant shall not be liable for a fee multiplier
 6        above 1.00
 7

 8   DATED:     October 7, 2019
 9                                         __________________________________
10                                                CORMAC J. CARNEY
11                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -3-
